Title: To James Madison from Alexander J. Dallas, 4 May 1815
From: Dallas, Alexander James
To: Madison, James


                    
                        Dear Sir.
                        4. May 1815.
                    
                    I send a third Report of the Board of Officers, containing a plan, for establishing a Northern and Southern Division of the United States, to be subdivided into nine military Departments; for the distribution of the rank and file of the Army, to the Corps and Regiments of the peace organization; and for apportioning the Corps and Regiments to the two great Divisions. It is proper to note, that the rank and file stated in the Report, are with reference to the existing numbers, making in all 12,709 men, to be reduced by selections to the 10,000 authorised by the Act of Congress.
                    The Accounts from France reach so low in March, that we cannot expect much later intelligence by the next arrivals. You will find it necessary, therefore, to decide upon suspending the departure of the Squadron, and the discharge of the Army, before the attitude of France and England towards each other, enables us to shape a certain course. The non-surrender of Castine &c becomes a serious difficulty; and we have thought it best that Mr. Monroe should talk with Mr. Baker on the subject. I am, Dr Sir, most respectfully & faithfully, Yrs.
                    
                        A. J. Dallas
                    
                